Citation Nr: 0808297	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 30 percent evaluation.  The veteran disagrees with 
the evaluation assigned.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by sleep 
disturbance, intrusive thoughts and memories, irritability 
without violence, some depression and anxiety.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any additional 
evidence that pertains to the claim.  A November 2004 letter 
advised the veteran to submit evidence showing that his 
disability was worse, and to provide a statement describing 
the symptoms, frequency, and severity of his condition as 
well as the disability caused by such.  See Vasquez-Flores, 
No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  This case was 
last readjudicated in June 2007. 

Regardless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Turk v. 
Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records, VA counseling records from a 
Vet Center and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for PTSD, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of  minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  For example, a GAF score of 61 
to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41 to 50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record

The veteran contends that his PTSD symptoms are severe enough 
to substantiate a 70 percent rating.  For the reasons below, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's service connected PTSD.

In a July 2003 letter, a counselor at the Vet Center reported 
treating the veteran since August 2002.  The counselor noted 
the veteran's PTSD symptoms consisted of depression, anxiety, 
guilt, re-experiencing, avoidance of feelings with emotional 
numbness, isolation, irritability with anger and rage, sleep 
disturbance with nightmares and poor concentration.  He was 
assigned a GAF score of 47.  

A July 2003 VA examination social survey revealed that the 
veteran's reported PTSD symptoms included nightmares, trouble 
sleeping, flashbacks, and sensitivity to loud noise.  He 
denied problems with concentration, feeling detached from 
other people or that he is unable to experience loving 
feelings.  He also reported having to struggle all the time 
to control his temper because of severe outbursts of anger.  
The examiner assigned a GAF score f 55.

An August 2003 VA examination reported that the veteran's 
PTSD was manifested by trouble sleeping, intense startle 
reaction and recurrent memories.  The veteran reported seeing 
a counselor for a year prior to this examination.  He also 
reported attending the VA outpatient treatment clinic where 
he was prescribed medication to help him sleep which he feels 
has improved.  The examiner assigned him a GAF score of 65 
and found the veteran was competent to handle his own 
benefits.

In a December 2004 VA review examination the veteran reported 
his antidepressant medication, Celexa, was very effective at 
stopping his nightmares of traumatic experiences.  He also 
reported that it was more difficult to stop the thoughts and 
memories of war trauma.  Additional symptoms reported include 
increased anxiety to fireworks and feelings of anger without 
outbursts.  His sleep disorder with nightmares has been in 
remission due to the antidepressant medication.  The examiner 
concluded that the chronic PTSD was at a somewhat more 
difficult degree due to the veteran's weakening psychological 
capacities with age and stimuli such as fireworks and the 
current war news coverage.  The veteran was found competent 
to handle his own benefits.  A GAF score of 55 was assigned.

VA outpatient treatment records reflect treatment for PTSD 
symptoms from July 2003 to December 2005.  During this time 
these records reflect that the veteran was taking an anti-
depressant medication, Celexa, for his PTSD symptoms.  In 
July 2003, the veteran reported poor sleep, nightmares, 
recurrent recollections associated with fear, sadness and 
guilt, hypervigilance and an increased startle reaction.  A 
mental status examination reflected grossly intact cognitive 
functions, no hallucinations, no delusions and good insight 
and judgment.  He was assigned a GAF score of 54.  The 
veteran tested positive during a PTSD screen on July 2004 and 
was assigned a GAF score of 46.  Mental status examination at 
that time showed coherent speech, intact cognition, and 
euthymic mood and the veteran denying suicidal or homicidal 
ideation.  In October 2004 a PTSD screen tested positive and 
the veteran was assigned a GAF score of 50.  Mental status 
examination at that time only noted the veteran was overtly 
calm.  

During a January 2005 visit to the VA outpatient treatment 
center, the veteran described recurrent recollections with 
intense sadness and also reported symptoms of anxiety and 
nightmares.  It was noted that he was tearful when he talked 
of war.  In May 2005 the veteran was administered a 
depression screen which tested negative and the veteran's 
PTSD was assessed as being stable.  A mental status 
evaluation in a May 2005 entry noted that the veteran avoided 
thinking of war and trying to enjoy his later years, was 
alert and awake and displayed grossly intact cognitive 
functions.  In September 2005, the veteran reported that his 
anti-depressant medication helped him feel calmer, sleep 
better and tolerate recurrent recollections better.

During a February 2006 VA examination, it was noted that the 
veteran had a dysphoric mood, mild sleep impairment, 
detachment from others, restricted affect, hypervigilance, 
exaggerated startle and recurrent intrusive and distressing 
recollections.  The veteran reported a diminished interest in 
significant activities but he had some contact with neighbors 
and was mostly active with veteran's groups.  He participated 
in group therapy and individual psychotherapy.  He reported 
having a close relationship with his wife and children.  It 
was also noted that the veteran had been retired since 1972 
due to eligibility by age or duration of work. 

Objective examination revealed a constricted affect, logical 
thought process, goal-directed thought process, normal 
memory, no impaired judgment, no hallucinations, no obsessive 
or ritualistic behavior, no panic attacks, no impaired 
impulse control and no homicidal or suicidal thoughts or 
ideation.  In addition the veteran reported no problems with 
activities of daily living.  The examiner noted the veteran 
had a moderate decreased efficiency and inability to perform 
work tasks.  Additionally the examination revealed the 
veteran had mild impaired relationships, decreased work 
efficiency, and decreased productivity.  The examiner 
concluded that the veteran's psychosocial functioning and his 
PTSD symptoms were unlikely to change in a positive direction 
and that the veteran's aging process and his family health 
issues may impact his psychosocial functioning negatively.  A 
GAF score of 55 was assigned.

The Vet Center counselor sent another letter in August 2006 
reporting symptoms of PTSD that consisted of insomnia, 
anxiety of the current war, intrusive thoughts triggered by 
current events, survivor's guilt and flashbacks.  The 
counselor further noted that the veteran has 
approach/avoidance issues related to the war.  The veteran's 
symptoms were reported to negatively affect his family 
relationships.  The counselor concluded that the veteran 
appeared to have chronic, severe PTSD with depression and 
anxiety with a poor prognosis for recovery.

Based on the evidence of record, the Board finds that the 
veteran's PTSD symptoms do not meet the criteria for an 
evaluation higher than 30 percent.  While the Board notes the 
GAF score of 47 assigned by the Vet Center social worker in 
July 2003, a VA examination and social survey that same month 
noted the veteran denied problems with concentration, 
feelings of detachment or being unable to have loving 
feelings, and he was assigned a GAF score of 55, suggesting 
moderate symptoms.  

The Board also notes the GAF scores of 46 and 50 contained in 
VA treatment records in July 2004 and October 2004 
respectively, but objective findings were not provided.  
However, a December 2004 review examination noted the veteran 
was cognitively clear and cooperative.  He reported that he 
feels intensely angry at times but does not become agitated 
and does not have violent outbursts.  There was no sign of 
psychosis and he was not severely depressed.  His sleep 
disorder was in remission due to medication.  The examiner 
assigned a GAF score of 55.  The February 2006 VA examination 
also noted a GAF score of 55, and mild to moderate impairment 
in social and work tasks.

Review of the evidence fails to show a flattened affect, 
impaired speech, panic attacks, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, or impaired thinking.  While there is an 
indication of depression and anxiety at times, such symptoms 
are contemplated by the 30 percent rating assigned.  With 
respect to work and social relationships, the veteran worked 
for years as a police office and retired based on factors 
other than PTSD symptoms, has indicated he has a good 
relationship with his family, and is active in veteran's 
groups.  Moreover, while the veteran complaints of 
irritability, his impulse control was not shown to be 
impaired, there were no periods of violence, and he reported 
that medication was helping his anger and irritability.  
Likewise, other symptoms consistent with the 70 percent 
rating criteria were not shown.

Although the Board acknowledges the veteran's GAF scores 
assigned range from 46 to 65, indicating mild to serious 
symptoms, the objective PTSD symptoms and treatment reflects 
the presence of symptoms consistent with a 30 percent rating, 
with no distinct periods of time during the course of the 
appeal where symptoms more nearly approximate a higher 
evaluation.  In sum, the preponderance of the evidence is 
against the claim for an increased initial rating for PTSD.
 

ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


